Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-10 and 16-20, drawn to a transparent glass-ceramic.
Group II, claim(s) 11-12, drawn to an aluminosilicates glass.
Group III, claim(s) 13-15, drawn to a method of preparing an article constituting a glass-ceramic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition which comprises 62% to 68% of SiO2
17% to 21% of Al2O3
1% to <2% of Li2O
1% to 4% of MgO
1% to 6% of ZnO
0% to 4% of BaO
0% to 4% of SrO
0% to 1% of CaO
1% to 5% of TiO2
2
0% to 1% of Na2O
0% to 1% of K2O
with Na2O + K2O + BaO + SrO + CaO <= 6%
optionally up to 2% of at least one fining agent comprising SnO2; 
and optionally up to 2% of at least one coloring agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plevacova et al. (US20170050880, hereinafter referred to as Plevacova). Plevacova discloses a glass-ceramic with a composition free of arsenic oxide and antimony oxide except for inevitable traces (see Plevacova at [0014], disclosing the sum of the contents by weight of arsenic oxide and antimony oxide is at most 0.1%, in particular is zero), expressed as percentages of weight of oxides, comprises:
62% to 68% of SiO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 65-70 wt. % SiO2)
17% to 21% of Al2O3 (see Plevacova at [0007], disclosing the glass-ceramic comprises 18-21 wt. % Al2O3)
1% to <2% of Li2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 1.2-1.8 wt. % Li2O)

1% to 6% of ZnO (see Plevacova at [0007], disclosing the glass-ceramic comprises 1-3 wt. % ZnO)
0% to 4% of BaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-2 wt. % BaO)
0% to 4% of SrO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % SrO)
0% to 1% of CaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-5 wt. % CaO)
1% to 5% of TiO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.5-3 wt. % TiO2)
0% to 2% of ZrO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.3-2 wt. % ZrO2)
0% to 1% of Na2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O)
0% to 1% of K2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % K2O)
with Na2O + K2O + BaO + SrO + CaO <= 6% (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O + 0-3 wt. % K2O + 0-2 wt. 2O + K2O + BaO + SrO + CaO)
optionally up to 2% of at least one fining agent comprising SnO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.2-1 wt. % SnO2); 
and optionally up to 2% of at least one coloring agent (see Plevacova at [0015], disclosing the glass-ceramic comprises coloring agents, such as iron, cobalt, vanadium, copper, chromium, or nickel oxides … the coloring agents will then be, if appropriate, present only as impurities in the form of traces).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a transparent glass-ceramic containing a solid solution of beta-quartz as its main crystalline phase, the composition of which, free of arsenic oxide and antimony oxide except for inevitable traces, expressed as percentages of weight of oxides, comprises:
62% to 68% of SiO2
17% to 21% of Al2O3
1% to <2% of Li2O
1% to 4% of MgO
1% to 6% of ZnO

0% to 4% of SrO
0% to 1% of CaO
1% to 5% of TiO2
0% to 2% of ZrO2
0% to 1% of Na2O
0% to 1% of K2O
with Na2O + K2O + BaO + SrO + CaO <= 6%
optionally up to 2% of at least one fining agent comprising SnO2; 
and optionally up to 2% of at least one coloring agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plevacova.  Plevacova discloses a transparent glass-ceramic (see Plevacova at [0005], disclosing the glass-ceramic is transparent) containing a solid solution of beta-quartz as its main crystalline phase (see Plevacova at [0006], disclosing the plate comprises, within the glass, crystals of β-quartz), the composition of which, free of arsenic oxide and antimony oxide except for inevitable traces (see Plevacova at [0014], disclosing the sum of the contents by weight of arsenic oxide and antimony oxide is at most 0.1%, in particular is zero), expressed as percentages of weight of oxides, comprises:
2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 65-70 wt. % SiO2)
17% to 21% of Al2O3 (see Plevacova at [0007], disclosing the glass-ceramic comprises 18-21 wt. % Al2O3)
1% to <2% of Li2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 1.2-1.8 wt. % Li2O)
1% to 4% of MgO (see Plevacova at [0007], disclosing the glass-ceramic comprises 1-4 wt. % MgO)
1% to 6% of ZnO (see Plevacova at [0007], disclosing the glass-ceramic comprises 1-3 wt. % ZnO)
0% to 4% of BaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-2 wt. % BaO)
0% to 4% of SrO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % SrO)
0% to 1% of CaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-5 wt. % CaO)
1% to 5% of TiO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.5-3 wt. % TiO2)
0% to 2% of ZrO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.3-2 wt. % ZrO2)
2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O)
0% to 1% of K2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % K2O)
with Na2O + K2O + BaO + SrO + CaO <= 6% (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O + 0-3 wt. % K2O + 0-2 wt. % BaO + 0-3 wt. % SrO + 0-5 wt. % CaO = 0-16 wt. % Na2O + K2O + BaO + SrO + CaO)
optionally up to 2% of at least one fining agent comprising SnO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.2-1 wt. % SnO2); 
and optionally up to 2% of at least one coloring agent (see Plevacova at [0015], disclosing the glass-ceramic comprises coloring agents, such as iron, cobalt, vanadium, copper, chromium, or nickel oxides … the coloring agents will then be, if appropriate, present only as impurities in the form of traces).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a composition which comprises 62% to 68% of SiO2
17% to 21% of Al2O3
1% to <2% of Li2O
1% to 4% of MgO
1% to 6% of ZnO
0% to 4% of BaO
0% to 4% of SrO
0% to 1% of CaO
1% to 5% of TiO2
0% to 2% of ZrO2
0% to 1% of Na2O
0% to 1% of K2O
with Na2O + K2O + BaO + SrO + CaO <= 6%
optionally up to 2% of at least one fining agent comprising SnO2; 
and optionally up to 2% of at least one coloring agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Plevacova et al. (US20170050880, hereinafter referred to as Plevacova). Plevacova discloses a glass-ceramic with a composition free of arsenic oxide and antimony oxide except for inevitable traces (see Plevacova at [0014], disclosing the sum of the contents by weight of arsenic oxide and antimony oxide is at most 0.1%, in particular is zero), expressed as percentages of weight of oxides, comprises:
62% to 68% of SiO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 65-70 wt. % SiO2)
17% to 21% of Al2O3 (see Plevacova at [0007], disclosing the glass-ceramic comprises 18-21 wt. % Al2O3)
1% to <2% of Li2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 1.2-1.8 wt. % Li2O)
1% to 4% of MgO (see Plevacova at [0007], disclosing the glass-ceramic comprises 1-4 wt. % MgO)
1% to 6% of ZnO (see Plevacova at [0007], disclosing the glass-ceramic comprises 1-3 wt. % ZnO)
0% to 4% of BaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-2 wt. % BaO)
0% to 4% of SrO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % SrO)
0% to 1% of CaO (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-5 wt. % CaO)
1% to 5% of TiO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.5-3 wt. % TiO2)
0% to 2% of ZrO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.3-2 wt. % ZrO2
0% to 1% of Na2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O)
0% to 1% of K2O (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % K2O)
with Na2O + K2O + BaO + SrO + CaO <= 6% (see Plevacova at [0007], disclosing the glass-ceramic comprises 0-3 wt. % Na2O + 0-3 wt. % K2O + 0-2 wt. % BaO + 0-3 wt. % SrO + 0-5 wt. % CaO = 0-16 wt. % Na2O + K2O + BaO + SrO + CaO)
optionally up to 2% of at least one fining agent comprising SnO2 (see Plevacova at [0007], disclosing the glass-ceramic comprises 0.2-1 wt. % SnO2); 
and optionally up to 2% of at least one coloring agent (see Plevacova at [0015], disclosing the glass-ceramic comprises coloring agents, such as iron, cobalt, vanadium, copper, chromium, or nickel oxides … the coloring agents will then be, if appropriate, present only as impurities in the form of traces).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/C.K.M./Examiner, Art Unit 1731